BROWN, Justice,
dissenting.
I agree with Justice Cardine’s dissent, and would deny the petition for rehearing.
I concurred in the majority opinion with reluctance and considerable sorrow. I felt, however, that we could not change the rules to accommodate a single circumstance.
In considering a case on appeal we are bound by Wyoming statutes as well as the United States Constitution and the Wyoming Constitution. A parent has a fundamental right to care for, educate, and associate with his or her child. All courts carefully guard these fundamental rights and place a heavy burden on those who seek to take a child away from its parents. In the adoption of BGD the rights of the mother were totally ignored. I am not speaking of the violation of some technical rule, but rather, fundamental rights.
*984Some consider our original determination harsh. However, in a larger sense it would be highly improper for this court to make up a new set of rules to accommodate an individual circumstance.